Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 48 Filed: 09/06/19 Page: 1 of 5 PageID #: 111




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
                        Plaintiff,             )
                                               )
        vs.                                    ) No. 1:19CR00145 SNLJ(ACL)
                                               )
 MARCUS NELSON,                                )
                                               )
                        Defendant.             )

               GOVERNMENT'S REQUEST FOR PRETRIAL DISCLOSURE
                       OF EVIDENCE OR INFORMATION

        Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

 United States Attorney for the Eastern District of Missouri, and Tim J. Willis, Assistant United

 States Attorney for said District, and pursuant to this Court's Order Concerning Pretrial Motions

 filed September 4, 2019, the Government makes the following request:

                  A. GOVERNMENT'S REQUEST FOR PRODUCTION OF
                           STATEMENTS OF WITNESSES

        Pursuant to Rule 26.2 of the Federal Rules of Criminal Procedure, the Government

 requests that the defendant produce, for the examination and use of the Government, any

 statement of a witness called on behalf of the defense, that is in the possession of the defense and

 that relates to the subject matter concerning which the witness testified. In support thereof, the

 Government states and alleges as follows:

        Rule 26.2 of the Federal Rules of Criminal Procedure provides that after a witness other

 than defendant has testified on direct examination, the Court on motion of a party who did not

 call the witness, shall order the attorney for the Government or the defendant and the defendant's

 attorney, as the case may be, to produce, for the examination and use of the moving party, any
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 48 Filed: 09/06/19 Page: 2 of 5 PageID #: 112




 statement of the witness that is in their possession and that relates to the subject matter

 concerning which the witness has testified.

        WHEREFORE, the Government requests that the defendant produce at the appropriate

 time and place any statements of witnesses in their possession that relates to the subject matter

 concerning which the witness has testified.

          B. GOVERNMENT'S REQUEST FOR NOTICE OF ALIBI WITNESSES

        The Government requests that the defendant disclose alibi witnesses. In support thereof,

 the Government states that the date and place in which the alleged offenses were committed are:

                Count I - III:

                        (a) Time: Unknown.

                        (b) Date: March 19, 2019,

                        (c) Place: Ripley County, Missouri.

        Rule 12.1 of the Federal Rules of Criminal Procedure requires that upon written demand

 by the Government stating the time, date, and place of which the alleged offense was committed,

 defendant shall serve within ten (10) days, or at such different time as the Court may direct, upon

 the attorney for the Government a written notice of defendant's intention to offer a defense of

 alibi, stating the specific place or places at which the defendant claims to have been at the time

 of the alleged offense and the names and addresses of the witnesses upon whom the defendant

 intends to rely to establish such alibi. This Court, by its order of September 4 2019, has provided

 that responses to requests for pretrial disclosure of evidence or information must be filed by

 September 16, 2019.




                                                   2
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 48 Filed: 09/06/19 Page: 3 of 5 PageID #: 113




         WHEREFORE, the Government, having complied with the terms of Rule 12.1 of the

 Federal Rules of Criminal Procedure and this Court's Order Concerning Pretrial Motions,

 requests that the defendant disclose his intention to offer a defense of alibi by September 16,

 2019.

            C. GOVERNMENT'S REQUEST FOR DISCLOSURE PURSUANT TO
            RULE 16 OF THE FEDERAL RULES OF CRIMINAL PROCEDURE

         Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, the Government requests

 that the defendant produce the following:

 A.      Documents and Tangible Objects

         Rule 16(b)(1)(A) provides that upon compliance with defendant's request for the

 production of documents and tangible objects under subdivision (a)(1)(C) or (D) of Rule 16 of

 the Federal Rules of Criminal Procedure, the defendant, upon request of the Government, shall

 permit the Government to inspect and copy or photograph books, papers, documents,

 photographs, tangible objects, or copies of portions thereof, which are within the possession,

 custody, or control of the defendant and which the defendant intends to introduce as evidence in

 chief at the trial.

 B.      Reports of Examinations and Tests

         Rule 16(b)(1)(B) provides that if the defendant requests disclosure under subdivisions

 (a)(1)(C) or (D) of this rule, upon compliance with such request by the Government, the

 defendant, on request of the Government, shall permit the Government to inspect and copy or

 photograph any results or reports of physical or mental examinations and of scientific tests or

 experiments made in connection with the particular case, or copies thereof, within the possession

 or control of the defendant, which the defendant intends to introduce as evidence in chief at the

                                                  3
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 48 Filed: 09/06/19 Page: 4 of 5 PageID #: 114




 trial or which were prepared by a witness whom the defendant intends to call at the trial when the

 results or reports relate to that witness's testimony.

         WHEREFORE, the Government requests that the defendant produce any and all

 documents and tangible objects and reports of examinations and tests as set forth under Rule

 16(b) of the Federal Rules of Criminal Procedure.

 C.      Expert Witnesses

         Rule 16(b)(1)(C) provides that if the defendant requests disclosure under subdivision

 (a)(1)(E) of this rule and the Government complies, the defendant, at the Government's request

 must disclose to the Government a written summary of testimony the defendant intends to use

 under Rule 702, 703, and 705 of the Federal Rules of Evidence as evidence at trial. This

 summary must describe the opinions of the witnesses, the bases and reasons therefor, and the

 witnesses' qualifications.

         WHEREFORE, the Government requests that the defendant disclose a written summary

 of testimony the defendant intends to use under Rule 702, 703, and 705 of the Federal Rules of

 Evidence as evidence at trial in accordance with the requirements of Rule 16(b)(1)(C) of the

 Federal Rules of Criminal Procedure.

                                                 Respectfully submitted,

                                                 JEFFREY B. JENSEN
                                                 UNITED STATES ATTORNEY


                                                 /s/ Tim J. Willis
                                                 Tim J. Willis, #62428MO
                                                 Assistant United States Attorney
                                                 555 Independence, Room 3000
                                                 Cape Girardeau, MO 63703
                                                 (573) 334-3736

                                                    4
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 48 Filed: 09/06/19 Page: 5 of 5 PageID #: 115




                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 6, 2019, the foregoing was filed electronically with the
 Clerk of the Court to be served by operation of the Court=s electronic filing system upon the
 following:

 Jennifer Booth
 Attorney for Defendant


                                              /s/ Tim J. Willis
                                              Tim J. Willis, #62428MO
                                              Assistant United States Attorney




                                                 5
